As Filed with the Securities and Exchange Commission January 3, 2008 Registration No.: 333-147666 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 toFORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MOBILE PRESENCE TECHNOLOGIES, INC. Delaware SIC 4899 20-8545693 (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) (IRS Employer Identification #) 211 West 106th Street – Apartment 15D New York, New York 10025 (917) 825-9093 (Address and telephone of registrant’s executive office) Mr. Timothy Lightman, President 211 West 106th Street – Apartment 15D New York, New York 10025 (917) 825-9093 (Name, address and telephone of agent for service of process) Copies of all communication to: Frank J. Hariton, Esq. 1065 Dobbs Ferry Road White Plains, New York 10607 Telephone (914) 674-4373 Fax (914) 693-2963 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after the effective date of this prospectus If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[ ] CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee (1) Common Stock, par value $.0001 per share (1) 171,500 $1.00 $171,500 $21.48 * Previously Paid (1) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(a) under the Securities Act of '33, as amended and based upon the amount of consideration received by the issuer.As of the date hereof, there is no established public market for the common stock being registered.Accordingly, and in accordance with Item 505 of Regulation S-B requirements certain factor(s) must be considered and utilized in determining the offering price.The factor considered and utilized herein consisted of and is based upon the issuance price of those securities issued (from June 5, 2007 through October 31, 2007) which shares of common stock were all issued at $1.00 per share. WE HEREBY AMEND THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL WE SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. MOBILE PRESENCE TECHNOLOGIES, INC. 211 West 106th Street – Apartment 15B New York, New York 10025 Up to 171,500 Shares of Common Stock Offering Price: $1.00 per share As of January 3, 2008, we had 1,046,500 shares of our common shares outstanding. This is a resale prospectus for the resale of up to 171,500 shares of our common stock by the selling stockholders listed herein. We will not receive any proceeds from the sale of the shares. Our common stock is not traded on any public market and, although we intend to initiate steps to have our common stock quoted on the Over the Counter Bulletin Board maintained by NASD ("OTCBB") upon the effectiveness of the registration statement of which this prospectus is a part, we may not be successful in such efforts, and our common stock may never trade in any market.We have not yet contacted any broker-dealer to request that they apply to have our stock included on the OTCBB. Selling stockholders selling pursuant to this prospectus will sell at a fixed price of $1.00 per share until our common shares are quoted on the OTCBB or another market and thereafter at prevailing market prices, or privately negotiated prices. We are a start up venture intending to engage in the business of developing and marketing enhancements to cellular telephone service that are directed towards adult cellular telephone users. We will require substantial additional capital contributions for our business to become fully operational. Investing in our common stock involves very high risks. See "Risk Factors" beginning on page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is January 3, 2007. SUMMARY OF OUR OFFERING The following summary information is qualified in its entirety by the detailed information and financial statements appearing elsewhere in the Prospectus. OUR BUSINESS Mobile Presence Technologies, Inc. (“we” “us” or “the company”) plans to develop and market software enhancements and advertising to cellular telephone services that are oriented towards the non-youth market.The first such enhancement we are developing is a complex opt-in adverting model, which will alert service subscribers to specific products and services they are interested in, based in large part upon their current physical location. This is implemented by utilizing the current and next generation of Location Based Services available from the major wireless carriers.We will monetize the business by both selling to consumers timely, useful information which meets their individual needs; as well as to advertisers which will pay a premium for such a tightly targeted market.This is 1-1 marketing, on a mass scale with the added dimension of real time location specific information.We call this Shop Finder NOW! We have not completed the Alpha version of this offering and do not intend to do so until our business becomes fully operational. We were incorporated in February 2007, under the laws of the State of Delaware and have not commenced providing conference call services. Our headquarters are located at 211 West 106th Street
